Exhibit 10.1

 

FIRST INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT

 

THIS FIRST INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT, dated as of December 11,
2015 (this “Agreement”), by and among the undersigned lenders (each an
“Incremental Term Lender” and collectively the “Incremental Term Lenders”),
ENVIVA PARTNERS, LP, a Delaware limited partnership (the “Borrower”), CERTAIN
SUBSIDIARIES OF THE BORROWER, as Guarantors, and BARCLAYS BANK PLC (“Barclays”),
as Administrative Agent.

 

RECITALS:

 

WHEREAS, reference is hereby made to the Credit Agreement, dated as of April 9,
2015 (as amended by that certain First Amendment to Credit Agreement dated as of
August 21, 2015, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as defined in the Credit Agreement as
amended hereby), by and among the Borrower, the Lenders party thereto from time
to time, Barclays, as Administrative Agent and as Collateral Agent, and the
other Persons party thereto;

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may obtain Incremental Term Loan Commitments by entering into one or
more Incremental Term Loan Assumption Agreements with the Administrative Agent
and one or more Incremental Term Lenders (as defined in the Credit Agreement);
and

 

WHEREAS, Section 9.08(c)(ii) of the Credit Agreement permits the Administrative
Agent and the Borrower to amend the Credit Agreement in accordance with
Section 2.25 thereof without the consent of any Lender, subject to the terms and
conditions set forth therein.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1.                                      Approval of Loan Documents.  Each
Incremental Term Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement and it is sophisticated with respect to decisions to make
loans similar to those contemplated to be made hereunder and it is experienced
in making loans of such type; (ii) agrees that it will, independently and
without reliance upon the Administrative Agent or any other Lender or Agent or
any of their respective affiliates and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Administrative Agent and the Collateral Agent
to take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent and the Collateral Agent, as the case may be, by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(iv) agrees that as of the Incremental Amendment Effective Date it is a Lender
under the Credit Agreement (as amended hereby, and as may be further amended,
restated, supplemented or otherwise modified from time to time, the “Amended

 

1

--------------------------------------------------------------------------------


 

Credit Agreement”) and will perform in accordance with its terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

 

2.                                      Commitment.  Each Incremental Term
Lender hereby severally agrees to provide its respective (i) Tranche A-3
Incremental Term Loan Commitment (the “Tranche A-3 Term Loan Commitment”, and
the Incremental Term Loans thereunder, each a “Tranche A-3 Term Loan”) and
(ii) Tranche A-4 Incremental Term Loan Commitment (the “Tranche A-4 Term Loan
Commitment”, and the Incremental Term Loans thereunder, each a “Tranche A-4 Term
Loan”) as set forth on Schedule A annexed hereto, on the terms and subject to
the conditions set forth below, on the Incremental Amendment Effective Date. For
purposes of this Agreement, (i) the Tranche A-3 Term Loan Commitment and the
Tranche A-4 Term Loan Commitment shall collectively be referred to as the
“Incremental Term Loan Commitments” and (ii) the Tranche A-3 Term Loans and the
Tranche A-4 Term Loans shall collectively be referred to as the “Incremental
Term Loans”. The Incremental Term Loan Commitments shall be reduced to zero upon
the earlier to occur of (i) the funding of the Incremental Term Loans and
(ii) February 11, 2016 (such date in this clause (ii), the “Outside Date”).

 

3.                                      Applicable Margin; Maturity Date. 
(a) The Applicable Margin applicable to the Tranche A-3 Term Loans and the
Tranche A-4 Term Loans shall each be as set forth in the definition of
“Applicable Margin” of the Amended Credit Agreement.

 

(b)                                 The Maturity Date of the Tranche A-3 Term
Loans shall be the Tranche A-3 Term Loan Maturity Date and the Maturity Date of
the Tranche A-4 Term Loans shall be the Tranche A-4 Term Loan Maturity Date,
each as defined in the Amended Credit Agreement.

 

4.                                      Amendment to Section 1.01 of the Credit
Agreement.  Section 1.01 of the Credit Agreement is hereby amended as follows:

 

a.              by amending and restating the definition of “Applicable Margin”
in its entirety to read as follows:

 

“Applicable Margin” shall mean the Tranche A-1 Term Loan Applicable Margin,
Tranche A-2 Term Loan Applicable Margin, Tranche A-3 Term Loan Applicable
Margin, Tranche A-4 Term Loan Applicable Margin or Revolving Loan Applicable
Margin, collectively, or any of them as context may require.  Furthermore, the
Applicable Margin in respect of any Incremental Loans, Extended Loans or Credit
Agreement Refinancing Indebtedness shall be the applicable percentages per annum
set forth in applicable Incremental Term Loan Assumption Agreement, the
applicable Extension Request or the applicable Refinancing Amendment,
respectively.

 

b.              by amending and restating the definition of “Repricing Event” in
its entirety to read as follows:

 

“Repricing Event” shall mean the prepayment, repricing or refinancing of all or
a portion of any Tranche A-1 Term Loans, Tranche A-2 Term Loans, Tranche A-3
Term Loans or Tranche A-4 Term Loans, as applicable, with the incurrence by the
Borrower or any of its Restricted Subsidiaries of debt financing reducing the
effective interest cost or weighted average yield (as reasonably determined by
the Administrative Agent consistent with

 

2

--------------------------------------------------------------------------------


 

generally accepted financial practice) to less than the interest rate for or
weighted average yield (as reasonably determined by the Administrative Agent on
the same basis) of such Loans, including without limitation, as may be effected
through any amendment relating to the interest rate for such Loans.

 

c.               by adding the following definitions in proper alphabetical
sequence:

 

“First Incremental Term Loan Assumption Agreement” shall mean that certain First
Incremental Term Loan Assumption Agreement, dated as of December 11, 2015, among
the Incremental Term Lenders (as defined therein), the Borrower, certain
subsidiaries of the Borrower party thereto and the Administrative Agent.

 

“Incremental A-3/A-4 Funding Date” shall have the meaning assigned to the term
“Incremental Funding Date” in the First Incremental Term Loan Assumption
Agreement.

 

“Tranche A-3 Term Lender” shall mean a Lender with a Tranche A-3 Term Loan
Commitment pursuant to (and as defined in) the First Incremental Term Loan
Assumption Agreement or an outstanding Tranche A-3 Term Loan.

 

“Tranche A-3 Term Loan” shall mean a Tranche A-3 Term Loan made by an
Incremental Term Lender to the Borrower pursuant to the First Incremental Term
Loan Assumption Agreement.

 

“Tranche A-3 Term Loan Applicable Margin” shall mean, for any day (a) with
respect to Tranche A-3 Term Loans which are ABR Loans hereunder, the applicable
rate per annum set forth under the heading “Applicable Margin for ABR Loans” on
the Tranche A-3 Term Loan Pricing Grid which corresponds to the relevant date of
determination and (b) with respect to Tranche A-3 Term Loans which are
Eurodollar Loans hereunder, the applicable rate per annum set forth under the
heading “Applicable Margin for Eurodollar Loans” on the Tranche A-3 Term Loan
Pricing Grid which corresponds to the relevant date of determination.

 

“Tranche A-3 Term Loan Maturity Date” shall mean April 9, 2020.

 

“Tranche A-3 Term Loan Pricing Grid” shall mean the following pricing grid:

 

Date of determination

 

Applicable Margin
for ABR Loans

 

Applicable Margin
for Eurodollar Loans

 

Incremental A-3/A-4 Funding Date through April 8, 2016

 

3.10

%

4.10

%

April 9, 2016 through April 8, 2017

 

3.10

%

4.10

%

April 9, 2017 through April 8, 2018

 

2.95

%

3.95

%

April 9, 2018 through April 8, 2019

 

2.80

%

3.80

%

April 9, 2019 and thereafter

 

2.80

%

3.80

%

 

3

--------------------------------------------------------------------------------


 

“Tranche A-4 Term Lender” shall mean a Lender with a Tranche A-4 Term Loan
Commitment pursuant to (and as defined in) the First Incremental Term Loan
Assumption Agreement or an outstanding Tranche A-4 Term Loan.

 

“Tranche A-4 Term Loan” shall mean a Tranche A-4 Term Loan made by an
Incremental Term Lender to the Borrower pursuant to the First Incremental Term
Loan Assumption Agreement.

 

“Tranche A-4 Term Loan Applicable Margin” shall mean, for any day (a) with
respect to Tranche A-4 Term Loans which are ABR Loans hereunder, 3.25% and
(b) with respect to Tranche A-4 Term Loans which are Eurodollar Loans hereunder,
4.25%.

 

“Tranche A-4 Term Loan Maturity Date” shall mean April 9, 2020.

 

5.                                      Amendment to Section 2.11(c) of the
Credit Agreement.  Section 2.11(c) of the Credit Agreement is hereby amended by
replacing the words “Closing Date” therein with the words “Incremental A-3/A-4
Funding Date” in each instance.

 

6.                                      Principal Payments.  (a) The Borrower
shall pay to the Administrative Agent, for the account of the Tranche A-3 Term
Lenders, on the dates set forth below, or if any such date is not a Business
Day, on the next preceding Business Day (each such date, together with the
Tranche A-3 Term Loan Maturity Date, being called a “Tranche A-3 Term Loan
Repayment Date”), a principal amount of the Tranche A-3 Term Loans (as adjusted
from time to time pursuant to Sections 2.12, 2.13(f) and 9.04(l)(vi) of the
Credit Agreement) equal to the percentage of the principal amount of the Tranche
A-3 Term Loans made on the Incremental Funding Date set forth below for such
date, together in each case with accrued and unpaid interest on the principal
amount to be paid to but excluding the date of such payment:

 

Tranche A-3 Term Loan Repayment
Date

 

Percentage of the Tranche A-3 Term Loans
Made on the Incremental Funding Date

 

December 31, 2015

 

0.50%

 

March 31, 2016

 

0.50%

 

June 30, 2016

 

0.50%

 

September 30, 2016

 

0.50%

 

December 31, 2016

 

0.50%

 

March 31, 2017

 

0.50%

 

June 30, 2017

 

0.75%

 

September 30, 2017

 

0.75%

 

December 31, 2017

 

0.75%

 

March 31, 2018

 

0.75%

 

June 30, 2018

 

1.25%

 

September 30, 2018

 

1.25%

 

December 31, 2018

 

1.25%

 

March 31, 2019

 

1.25%

 

June 30, 2019

 

1.25%

 

September 30, 2019

 

1.25%

 

December 31, 2019

 

1.25%

 

Tranche A-3 Term Loan Maturity Date

 

The remaining outstanding amounts

 

 

4

--------------------------------------------------------------------------------


 

; provided that, if the Projected Contracted Capacity (calculated as of the
first day of each calendar year (such year, the “Reference Year”), and
determined pursuant to clause (i) of the definition of “Applicable Wood Pellet
Production Facilities”) for the Reference Year and the next succeeding calendar
year is less than 75%, the percentage of the principal amount of the Tranche A-3
Term Loans to be paid on each Tranche A-3 Term Loan Repayment Date during the
Reference Year as set forth in the table above will, in each case, be increased
by 0.50%.

 

(b) The Borrower shall pay to the Administrative Agent, for the account of the
Tranche A-4 Term Lenders, on the dates set forth below, or if any such date is
not a Business Day, on the next preceding Business Day (each such date, together
with the Tranche A-4 Term Loan Maturity Date, being called a “Tranche A-4 Term
Loan Repayment Date”), a principal amount of the Tranche A-4 Term Loans (as
adjusted from time to time pursuant to Sections 2.12, 2.13(f)) and
9.04(l)(vi) of the Credit Agreement) equal to the percentage of the principal
amount of the Tranche A-4 Term Loans made on the Incremental Funding Date set
forth below for such date, together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment:

 

Tranche A-4 Term Loan Repayment
Date

 

Percentage of the Tranche A-4 Term Loans
Made on the Incremental Funding Date

 

December 31, 2015

 

0.25%

 

March 31, 2016

 

0.25%

 

June 30, 2016

 

0.25%

 

September 30, 2016

 

0.25%

 

December 31, 2016

 

0.25%

 

March 31, 2017

 

0.25%

 

June 30, 2017

 

0.25%

 

September 30, 2017

 

0.25%

 

December 31, 2017

 

0.25%

 

March 31, 2018

 

0.25%

 

June 30, 2018

 

0.25%

 

September 30, 2018

 

0.25%

 

December 31, 2018

 

0.25%

 

March 31, 2019

 

0.25%

 

June 30, 2019

 

0.25%

 

September 30, 2019

 

0.25%

 

December 31, 2019

 

0.25%

 

Tranche A-4 Term Loan Maturity Date

 

The remaining outstanding amounts

 

 

7.                                      Prepayment Fees.  The Borrower agrees to
pay to each Incremental Term Lender the following prepayment fees:

 

5

--------------------------------------------------------------------------------


 

In the event that a Repricing Event is consummated in connection with all or any
portion of the Tranche A-3 Term Loans prior to the six-month anniversary of the
Incremental Funding Date, the Borrower shall pay to the Tranche A-3 Term Lenders
a fee equal to 1.00% of the aggregate principal amount of the Tranche A-3 Term
Loans subject to such Repricing Event.  In the event that a Repricing Event is
consummated in connection with all or any portion of the Tranche A-4 Term Loans
prior to the six-month anniversary of the Incremental Funding Date, the Borrower
shall pay to the Tranche A-4 Term Lenders a fee equal to 1.00% of the aggregate
principal amount of the Tranche A-4 Term Loans subject to such Repricing Event.

 

Any reference to Section 2.11(c) of the Credit Agreement in any Loan Document
will be deemed to include a reference to numbered paragraph 7 of this Agreement.

 

8.                                      Closing Fee.  The Borrower agrees to pay
to the Administrative Agent, for the ratable benefit and account of each
Incremental Term Lender, a closing fee (the “Closing Fee”) in an amount equal to
1.00% of the aggregate principal amount of such Incremental Term Lender’s
Tranche A-3 Term Loans and Tranche A-4 Term Loans, payable to such Incremental
Term Lender out of the proceeds of its loans as and when funded on the
Incremental Funding Date.

 

9.                                      Use of Proceeds.  The proceeds of the
Tranche A-3 Term Loans and the Tranche A-4 Term Loans will be used (a) to
consummate the Southampton Acquisition pursuant to Section 6.04(d) of the Credit
Agreement and (b) to pay related fees and expenses.

 

10.                               Security.  The Tranche A-3 Term Loans and the
Tranche A-4 Term Loans will be secured by the Collateral on a pari passu basis
with the Tranche A-1 Term Loans, the Tranche A-2 Term Loans, the Revolving Loans
and the Swing Line Loans.

 

11.                               Reserved.

 

12.                               Credit Agreement Governs.  The Tranche A-3
Term Loans and Tranche A-4 Term Loans hereunder are “Incremental Term Loans”
made pursuant to Section 2.25 of the Credit Agreement and, pursuant to
Section 2.25(b) of the Credit Agreement, the terms and provisions of the Tranche
A-3 Term Loans and Tranche A-4 Term Loans shall, except as otherwise set forth
in the Credit Agreement or in this Agreement, be identical to the terms and
provisions of the Tranche A-1 Term Loans and Tranche A-2 Term Loans,
respectively.  For the avoidance of doubt, the Reserve Adjusted Eurodollar Rate
with respect to the Tranche A-3 Term Loans and Tranche A-4 Term Loans shall at
no time be less than 1.00% per annum.  All obligations in respect of the Tranche
A-3 Term Loan Commitment, Tranche A-4 Term Loan Commitment, Tranche A-3 Term
Loans and Tranche A-4 Term Loans are and shall be “Obligations” pursuant to and
as defined in the Credit Agreement, and are and shall be secured pursuant to the
Security Documents.

 

13.                               Borrower’s Certifications.  By its execution
of this Agreement, the Borrower hereby certifies that:

 

a.              The representations and warranties set forth in Article III of
the Credit Agreement and in each other Loan Document are true and correct in all
material respects (other than representations and warranties that are qualified
by materiality, which shall be

 

6

--------------------------------------------------------------------------------


 

true and correct in all respects) on and as of the date hereof with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations were true and correct in all material respects as of
such earlier date;

 

b.              No event has occurred and is continuing or would result from the
consummation of the proposed borrowing contemplated hereby that would constitute
a Default or an Event of Default; and

 

c.               The Borrower has performed in all material respects all
agreements and satisfied all conditions which the Amended Credit Agreement
provides shall be performed or satisfied by it on or before the date hereof.

 

14.                               Borrower Covenant.  By its execution of this
Agreement, the Borrower hereby covenants to make any payments required under the
Credit Agreement in connection with the Tranche A-3 Term Loan Commitment and
Tranche A-4 Term Loan Commitment, including, without limitation, under
Sections 2.14, 2.15, 2.16, 2.20 and 9.05 thereof.

 

15.                               Conditions Precedent to Effectiveness. The
effectiveness of this Agreement, the Incremental Term Loan Commitments of the
Incremental Term Lenders and the obligations of the Incremental Term Lenders to
fund the Incremental Term Loans (which funding, for the avoidance of doubt,
shall be considered a Credit Event) are subject to the satisfaction of the
conditions precedent set forth on Schedule B annexed hereto (the date on which
all such conditions are satisfied, the “Incremental Amendment Effective Date”,
and the date on which the Incremental Term Loans are funded (which shall be the
same day as the Incremental Effective Date), the “Incremental Funding Date”). If
the Incremental Funding Date has not occurred by the Outside Date, the
Incremental Term Loan Commitments shall automatically terminate on such date.

 

16.                               Reaffirmations.  (a) Each Loan Party, subject
to the terms and limits contained in the Amended Credit Agreement and in the
Security Documents, reaffirms its guaranty of the Obligations pursuant to the
Guarantee and Collateral Agreement.  Each Loan Party hereby acknowledges that it
has reviewed the terms and provisions of this Agreement and consents to the
amendment of the Credit Agreement effected pursuant to this Agreement.  Each
Loan Party hereby confirms that each Loan Document to which it is a party or is
otherwise bound will continue to be in full force and effect as amended by this
Agreement and that its obligations thereunder shall not be impaired or limited
by the execution or effectiveness of this Agreement.

 

(b) Each Loan Party hereby (i) confirms that each Loan Document to which it is a
party or is otherwise bound and all Collateral encumbered thereby will continue
to secure to the fullest extent possible in accordance with the Loan Documents,
the payment and performance of the Obligations, (ii) confirms its respective
grant to the Collateral Agent for the benefit of the Secured Parties of the
security interest in and continuing Lien on all of such Loan Party’s right,
title and interest in, to and under all Collateral, in each case whether now
owned or existing or hereafter acquired or arising and wherever located, as
collateral security for the prompt and complete payment and performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise, of all applicable Obligations

 

7

--------------------------------------------------------------------------------


 

(including all such Obligations as amended, reaffirmed and/or increased pursuant
to the Amended Credit Agreement), subject to the terms contained in the
applicable Loan Documents and (iii) confirms its other pledges, other grants of
security interests and other obligations, as applicable, under and subject to
the terms of each Loan Document to which it is a party.

 

17.                               Eligible Assignee.  By its execution of this
Agreement, each Incremental Term Lender represents and warrants that it is an
Eligible Assignee.

 

18.                               Reserved.

 

19.                               Waiver of Notice Period.  The Administrative
Agent and the Incremental Term Lenders hereby agree to waive the application of
the provision set forth in Section 2.25(a)(ii) of the Credit Agreement.

 

20.                               Amendment, Modification and Waiver.  This
Agreement may not be amended, modified or waived except in accordance with
Section 9.08 of the Amended Credit Agreement.

 

21.                               Entire Agreement.  This Agreement, the Amended
Credit Agreement and the other Loan Documents constitute the entire agreement
among the parties with respect to the subject matter hereof and thereof and
supersede all other prior agreements and understandings, both written and oral,
among the parties or any of them with respect to the subject matter hereof.

 

22.                               Effect of the Amendment.  On and after the
Incremental Amendment Effective Date, each reference to the Credit Agreement in
any Loan Document shall be deemed to be a reference to the Amended Credit
Agreement.  Except as expressly provided in this Agreement, nothing herein shall
be deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Amended Credit Agreement or any other
Loan Document in similar or different circumstances.  On and after the
Incremental Amendment Effective Date, (i) this Agreement shall constitute a
“Loan Document” for all purposes of the Amended Credit Agreement and the other
Loan Documents and (ii) the terms “Agreement”, “this Agreement”, “herein”,
“hereinafter”, “hereto”, “hereof”, and words of similar import, as used in the
Amended Credit Agreement, shall, unless the context otherwise requires, mean the
Amended Credit Agreement.  Each Loan Party hereby ratifies and confirms that,
except as specifically amended by this Agreement, the Amended Credit Agreement
and the other Loan Documents shall remain in full force and effect.

 

23.                               GOVERNING LAW.  THIS AGREEMENT AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.

 

24.                               Miscellaneous.  The provisions of Sections
9.11 and 9.15 of the Amended Credit Agreement are incorporated by reference
herein and made a part hereof.

 

8

--------------------------------------------------------------------------------


 

25.                               Severability.  In case any provision in or
obligation hereunder or under any other Loan Document shall be invalid, illegal
or unenforceable in any jurisdiction, the validity, legality and enforceability
of the remaining provisions or obligations, or of such provision or obligation
in any other jurisdiction, shall not in any way be affected or impaired thereby.

 

26.                               Counterparts.  This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same contract.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other customary means of electronic transmission
(e.g., “.pdf”) shall be as effective as delivery of a manually executed
counterpart hereof.

 

[Remainder of page intentionally left blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.

 

 

American AgCredit, PCA,
as an Incremental Term Lender

 

 

 

 

By:

/s/ Janice T. Thede

 

Name:

Janice T. Thede

 

Title:

Vice President

 

 

 

 

 

 

 

Notice Address:

 

 

 

5560 S. Broadway, Eureka, CA 95503

 

 

 

Attention: Enviva Loan Servicing

 

Telephone: 707-445-8871

 

Facsimile: 707-442-1268

 

Signature Page to First Incremental Term Loan Assumption Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.

 

 

Citibank, N.A.,
as an Incremental Term Lender

 

 

 

 

By:

/s/ Chidozie Ugochukwu

 

Name:

Chidozie Ugochukwu

 

Title:

Vice President

 

 

 

 

 

 

 

Notice Address:

1615 Brett Road, Ops III

 

 

New Castle, DE 19720

 

 

 

 

 

Attention: Enviva Term Loan

 

Telephone: (201) 472-4414

 

Facsimile: (646) 274-5000

 

Email: GLOriginationOps@citi.com

 

Signature Page to First Incremental Term Loan Assumption Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.

 

 

BARCLAYS BANK PLC,
as an Incremental Term Lender

 

 

 

 

By:

/s/ Craig J. Malloy

 

Name:

Craig J. Malloy

 

Title:

Director

 

 

 

 

 

 

 

Notice Address:

745 7th Ave

 

 

NY, NY 10019

 

 

 

 

 

Attention: May Huang

 

Telephone: 212-526-0787

 

Facsimile:

 

Signature Page to First Incremental Term Loan Assumption Agreement

 

--------------------------------------------------------------------------------


 

 

ENVIVA PARTNERS, LP

 

By:

ENVIVA PARTNERS GP, LLC, as its sole general partner

 

 

 

 

By:

/s/ Raymond J. Kaszuba III

 

 

Name:

Raymond J. Kaszuba III

 

 

Title:

Vice President and Treasurer

 

Signature Page to First Incremental Term Loan Assumption Agreement

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

ENVIVA GP, LLC

 

 

 

 

 

 

By:

/s/ Raymond J. Kaszuba III

 

 

Name:

Raymond J. Kaszuba III

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

ENVIVA, LP

 

By:

Enviva GP, LLC, as its sole general partner

 

 

 

 

 

 

 

By:

/s/ Raymond J. Kaszuba III

 

 

Name:

Raymond J. Kaszuba III

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

ENVIVA MATERIALS, LLC

 

 

 

 

 

 

 

By:

/s/ Raymond J. Kaszuba III

 

 

Name:

Raymond J. Kaszuba III

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

ENVIVA PELLETS AHOSKIE, LLC

 

 

 

 

 

 

 

By:

/s/ Raymond J. Kaszuba III

 

 

Name:

Raymond J. Kaszuba III

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

ENVIVA PELLETS AMORY, LLC

 

 

 

 

 

 

 

By:

/s/ Raymond J. Kaszuba III

 

 

Name:

Raymond J. Kaszuba III

 

 

Title:

Vice President and Treasurer

 

Signature Page to First Incremental Term Loan Assumption Agreement

 

--------------------------------------------------------------------------------


 

 

ENVIVA PELLETS NORTHAMPTON, LLC

 

 

 

 

 

 

 

By:

/s/ Raymond J. Kaszuba III

 

 

Name:

Raymond J. Kaszuba III

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

ENVIVA PELLETS PERKINSTON, LLC

 

 

 

 

 

 

 

By:

/s/ Raymond J. Kaszuba III

 

 

Name:

Raymond J. Kaszuba III

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

ENVIVA PORT OF CHESAPEAKE, LLC

 

 

 

 

 

 

 

By:

/s/ Raymond J. Kaszuba III

 

 

Name:

Raymond J. Kaszuba III

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 ENVIVA PELLETS COTTONDALE, LLC

 

 

 

 

 

 

 

By:

/s/ Raymond J. Kaszuba III

 

 

Name:

Raymond J. Kaszuba III

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

ENVIVA ENERGY SERVICES, LLC

 

 

 

 

 

 

 

By:

/s/ Raymond J. Kaszuba III

 

 

Name:

Raymond J. Kaszuba III

 

 

Title:

Vice President and Treasurer

 

Signature Page to First Incremental Term Loan Assumption Agreement

 

--------------------------------------------------------------------------------


 

BARCLAYS BANK PLC,

 

as Administrative Agent

 

 

 

By:

/s/ Craig J. Malloy

 

 

Name: Craig J. Malloy

 

 

Title: Director

 

 

Signature Page to First Incremental Term Loan Assumption Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE A
TO AGREEMENT

 

TRANCHE A-3 TERM LOAN COMMITMENTS

 

Name of Lender

 

Type of Commitment

 

Amount

 

American AgCredit, PCA

 

Tranche A-3 Term Loan Commitment

 

$

10,000,000

 

Total:

 

 

 

$

10,000,000

 

 

TRANCHE A-4 TERM LOAN COMMITMENTS

 

Name of Lender

 

Type of Commitment

 

Amount

 

Barclays Bank PLC

 

Tranche A-4 Term Loan Commitment

 

$

20,000,000

 

Citibank, N.A.

 

Tranche A-4 Term Loan Commitment

 

$

6,500,000

 

Total:

 

 

 

$

26,500,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE B
TO AGREEMENT

 

CONDITIONS PRECEDENT TO THE INCREMENTAL AMENDMENT EFFECTIVE DATE

 

1.                                      Execution of this Agreement.  The
Administrative Agent shall have received duly executed counterparts of this
Agreement from the Borrower, each other Loan Party and the Incremental Term
Lenders party hereto, each of which shall be originals or facsimiles or “.pdf”
files (followed promptly by originals) unless otherwise specified.

 

2.                                      Payment of Fees and Expenses.  All
costs, fees, expenses (including, without limitation, legal fees and expenses
and expenses associated with syndication of the Incremental Term Facilities and
the preparation, negotiation, execution and delivery of the Engagement Letter
dated August 24, 2015 among the Borrower and Barclays (the “Engagement Letter”),
the Loan Documents and due diligence of the Borrower, its subsidiaries and the
transactions contemplated hereby payable to the Lead Arranger (as defined in the
Engagement Letter), the Administrative Agent or the Incremental Term Lenders
shall have been paid.  All other costs, fees, expenses (including the Closing
Fee and the Arrangement Fee (as defined in the Engagement Letter)) and other
compensation contemplated by the Credit Agreement and the Engagement Letter
shall, upon the initial borrowing of the Incremental Term Loans, have been, or
will be substantially simultaneously, paid to the extent due.

 

3.                                      Southampton Acquisition.  The Permitted
Drop-Down Acquisition constituting the Southampton Acquisition shall have been
consummated or will be consummated substantially concurrently with the funding
of the Tranche A-3 Term Loans and Tranche A-4 Term Loans.  The Administrative
Agent shall be reasonably satisfied that the Borrower has complied with the
following conditions: (i) the material terms and conditions of the Southampton
Acquisition have been approved by the Conflicts Committee; (ii) at the time of
such acquisition, (x) the Southampton Wood Pellet Production Facility has
achieved Commercial Operation and (y) both immediately before and after giving
effect to such acquisition, no Default or Event of Default shall have occurred
and be continuing; (iii) the Projected Contracted Capacity for the thirty
six-month period beginning on the date on which such acquisition occurs is at
least 85% (determined pursuant to clause (i) of the definition of “Applicable
Wood Pellet Production Facilities”) (and the Borrower shall have delivered a
certificate of a Responsible Officer certifying as to the foregoing and
containing reasonably detailed calculations in support thereof, in form
reasonably satisfactory to the Administrative Agent); (iv) at the time of such
acquisition, the Southampton Subsidiary shall have no Indebtedness other than
Indebtedness permitted under Section 6.01(j) of the Credit Agreement (which
Indebtedness may not be secured by any Liens other than Liens permitted under
Section 6.02(x) of the Credit Agreement); and (v) the Borrower and any
Restricted Subsidiary shall comply, and shall cause any acquired entity to
comply, or has made provisions reasonably satisfactory to the Administrative
Agent for compliance, with the applicable provisions of Section 5.13 of the
Credit Agreement and the Security Documents within the periods provided for
therein.

 

--------------------------------------------------------------------------------


 

4.                                      Financial Covenant Compliance.  The
Borrower shall be in Financial Covenant Compliance after giving effect on a pro
forma basis to the incurrence of the Tranche A-3 Term Loans and Tranche A-4 Term
Loans, assuming for the purpose of this calculation that the proceeds of such
Tranche A-3 Term Loans and Tranche A-4 Term Loans are not treated as
Unrestricted Cash for such purpose.

 

5.                                      Borrowing Notice.  The Administrative
Agent shall have received a fully executed and delivered notice of borrowing as
required by Section 2.03 of the Credit Agreement (which, (a) in the case of a
Eurodollar borrowing, shall be delivered no later than two Business Days prior
to the Incremental Amendment Effective Date and (b) in the case of an ABR
borrowing, shall be delivered no later than one Business Day prior to the
Incremental Amendment Effective Date).

 

6.                                      Secretary’s Certificate.  The
Administrative Agent shall have received with respect to the Borrower and each
other Loan Party (i) Organizational Documents certified to be true and complete
as of a recent date by the appropriate Governmental Authority of the state or
jurisdiction of its incorporation, formation or organization, where applicable,
and certified by a Secretary or Assistant Secretary of such Loan Party to be
true and complete as of the Incremental Amendment Effective Date, and a
certificate as to the good standing of such Loan Party in such jurisdiction;
(ii) a certificate of the Secretary or Assistant Secretary of each Loan Party
substantially in the form delivered previously pursuant to the Credit Agreement,
dated the Incremental Amendment Effective Date and certifying (A) that attached
thereto is a true and complete copy of the limited liability company agreement,
limited partnership agreement or bylaws, as applicable, or, in the case of the
Borrower, the LP Agreement, as in effect on the Incremental Amendment Effective
Date, (B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors or other governing body of such Loan Party
(and, if applicable, any parent company of such Loan Party) authorizing the
execution, delivery and performance of this Agreement and, as to the Borrower,
the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
or articles of incorporation, formation or organization, as applicable, of such
Loan Party have not been amended since the date of the last amendment thereto
shown on the certificate of good standing furnished pursuant to
clause (i) above, and (D) as to the incumbency and specimen signature of each
officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party; and (iii) a certificate of
another officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (ii) above.

 

7.                                      Solvency Certificate.  The
Administrative Agent shall have received a Solvency Certificate signed by a
Financial Officer, substantially in the form delivered previously pursuant to
the Credit Agreement, certifying that the Borrower and its Subsidiaries are, on
a consolidated basis after giving effect to the transactions contemplated
hereby, Solvent.

 

8.                                      Closing Certificate. The Administrative
Agent shall have received a certificate substantially in the form of Exhibit R
to the Credit Agreement signed by a Responsible

 

--------------------------------------------------------------------------------


 

Officer of the Borrower as to the matters set forth in clauses (b) and (c) of
Section 4.01 of the Credit Agreement;

 

9.                                      Legal Opinion. The Administrative Agent
shall have received, on behalf of itself, the Collateral Agent, the Issuing
Banks and the Lenders, the favorable written opinion of Vinson & Elkins LLP,
counsel for the Loan Parties, in form and substance reasonably satisfactory to
the Administrative Agent, dated the Incremental Amendment Effective Date and
addressed to the Administrative Agent, the Collateral Agent, the Issuing Banks
and the Lenders.

 

10.                               Representations and Warranties.  The
representations and warranties set forth in Article III of the Credit Agreement
and in each other Loan Document shall be true and correct in all material
respects (other than representations and warranties that are qualified by
materiality, which shall be true and correct in all respects) on and as of the
Incremental Amendment Effective Date with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations shall be
true and correct in all material respects as of such earlier date.

 

11.                               No Default or Event of Default.  At the time
of and immediately after giving effect to the Credit Event occurring on the
Incremental Amendment Effective Date, no Default or Event of Default shall have
occurred and be continuing.

 

12.                               Patriot Act, Etc.  The Administrative Agent
shall have received all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, at least five
(5) days prior to the Incremental Amendment Effective Date that has been
reasonably requested by any Lender at least ten (10) days in advance of the
Incremental Amendment Effective Date.

 

13.                               Mortgage Modification Requirements.  The
Collateral Agent shall have received from the applicable Loan Parties, with
respect to each Mortgaged Property specified on Schedule C annexed to this
Agreement, the following documents and instruments:

 

(i)             a Mortgage Modification, duly authorized and executed, in proper
form for recording in the recording office of each jurisdiction where such
Mortgaged Property that is currently encumbered by a Mortgage is situated, in
favor of the Collateral Agent, for the benefit of the Secured Parties, together
with such other instruments as shall be necessary or appropriate (in the
reasonable judgment of the Collateral Agent) to continue to create a Lien under
applicable law, all of which shall be in form and substance reasonably
satisfactory to the Collateral Agent, which Mortgage Modification and other
instruments shall be effective to maintain a first priority Lien on such
Mortgaged Property, as the case may be, subject to no Liens other than Permitted
Encumbrances and shall be prior and superior in right to any other Person other
than with respect to Permitted Priority Encumbrances, in each case, applicable
to such Mortgaged Property;

 

--------------------------------------------------------------------------------


 

(ii)          fully paid modification and date-down endorsements to the Mortgage
Policies, to the extent available in the applicable jurisdiction, insuring the
Mortgages as modified by the Mortgage Modifications to be valid first and
subsisting Liens on the property described therein, free and clear of all
defects (including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, other than Permitted Encumbrances;

 

(iii)       such affidavits, certificates, information and/or instruments of
indemnification as may be reasonably acceptable to the title companies issuing
the endorsements to the Mortgage Policies in order to issue the applicable
endorsements to the Mortgage Policies in accordance with item (ii) above;

 

(iv)      evidence of flood insurance required by Section 5.02(c) of the Credit
Agreement, in form and substance reasonably satisfactory to Administrative
Agent;

 

(v)         all such other items as shall be necessary in the reasonable opinion
of counsel to the Administrative Agent to continue to create a valid and
perfected first priority mortgage Lien on such Mortgaged Property, subject only
to Permitted Encumbrances; and

 

(vi)      opinions of local counsel for the Loan Parties in states in which the
Mortgaged Properties are located, with respect to the enforceability and
validity of the Mortgages as modified by the Mortgage Modifications and any
related fixture filings in form and substance reasonably satisfactory to the
Administrative Agent.

 

--------------------------------------------------------------------------------


 

SCHEDULE C
TO AGREEMENT

 

MORTGAGED PROPERTIES

 

Name of Debtor/Grantor

 

Address/City/State/Zip Code

 

Filing Office

 

 

 

 

 

Enviva Pellets Amory, LLC

 

205 Martin Luther King Blvd
Amory, MS 38821

 

Monroe County Chancery Clerk

 

 

 

 

 

Enviva Pellets Northampton, LLC

 

874 Lebanon Church Road
Garysburg, NC 27831

 

Northampton Register of Deeds

 

 

 

 

 

Enviva Port of Chesapeake, LLC

 

1213 Victory Blvd.
Chesapeake, VA 23323

 

City of Chesapeake Circuit Court Clerk; City of Portsmouth Circuit Court Clerk

 

 

 

 

 

Enviva Pellets Ahoskie, LLC

 

142 NC Route 561 East
Ahoskie, NC 27910

 

Hertford County Register of Deeds

 

 

 

 

 

Enviva Pellets Cottondale, LLC

 

2500 Green Circle Pkwy
Cottondale, FL 32431

 

Jackson County Clerk of Court

 

--------------------------------------------------------------------------------